Case 1:20-cv-00249-SEB-TAB Document 9 Filed 02/18/20 Page 1 of 3 PageID #: 107




                      IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA



BRIAN HOUSTON,                  )
                                )
      Plaintiff,                )
                                )
v.                              )                    Case No. 1:20-CV-00249-SEB-TAB
                                )
EQUIFAX INFORMATION SERVICES, )
LLC, TRANSUNION, LLC, HC CREDIT )
and KIA MOTORS FINANCE,         )
                                )
                                )
      Defendants.               )
                                )

      STIPULATION OF EXTENSION OF TIME FOR DEFENDANT EQUIFAX
   INFORMATION SERVICES LLC TO RESPOND TO PLAINTIFF’S COMPLAINT

        Plaintiff and Defendant Equifax Information Services LLC (“Equifax”), by counsel,

consent to an order by the Court that Defendant Equifax’s time to answer, move, or otherwise

respond to the Complaint in this action be extended through and including March 19, 2020, and

that any such responsive pleading by that date shall be deemed timely filed. The additional time

will provide the parties with an opportunity to resolve the claims amicably.       No previous

extension has been requested.

DATED: February 18, 2020.

/s/ Travis W. Cohron                               /s/ N. Charles Campbell
Travis W. Cohron, No. 29562-30                     N. Charles Campbell
CLARK,QUINN,MOSES,                                 Ga. Bar No. 210929
SCOTT & GRAHN, LLP                                 Charles.campbell@equifax.com
320 N. Meridian Street, Suite 1100                 Legal Counsel - Litigation
Indianapolis, IN 46204                             Equifax Legal Department
Telephone: (317) 637-1321                          1550 Peachtree Street
Fax: (317) 687-2344                                Atlanta, Georgia 30309
tcohron@clarkquinnlaw.com                          Ph. 404-885-8066
Attorney for Plaintiff                             Attorney for Defendant Equifax Information
                                                   Services LLC


220324857                                      1
Case 1:20-cv-00249-SEB-TAB Document 9 Filed 02/18/20 Page 2 of 3 PageID #: 108




220324857                             2
Case 1:20-cv-00249-SEB-TAB Document 9 Filed 02/18/20 Page 3 of 3 PageID #: 109




220324857
